PHILLIPS, Judge,
dissenting.
I respectfully dissent. The majority affirms notwithstanding the admitted fact that the court’s charge erroneously placed a greater burden upon the appellant to establish the defense of duress than is actually required by law on the theories that the defense of duress was not actually raised by the evidence and that there is no showing that the appellant distinctly pointed out said error to the trial court in a timely manner in compliance with Art. 36.14, V.A. C.C.P.
Appellant testified that Cantu struck him, knocked him to the ground, was extremely angry and threatened to kill him if he did not leave immediately. Appellant further testified that he did not stop prior to the accident because he was just so shook up and scared he just kept going and tried to get to the Hobbit Hole where he knew some people. Said evidence clearly raises the defensive theory that appellant was operating the motor vehicle under the compulsion of fear from Cantu’s threat of force. *815The fact that appellant did not think he was being chased does not detract from his almost certain recognition of the fact that pursuit at any moment was definitely a possibility. The majority apparently also gives great significance to appellant’s testimony that he didn’t know why he didn’t go to a telephone down the street and call a friend or stop prior to the accident and call a cab. The failure of a person acting under compulsion from fear to choose the wisest of the existing alternatives is entirely consistent with reasonably expected consequences of fear. In fact, our statutory definition of “adequate cause” under V.T. C.A., Penal Code, Sec. 19.04(c), recognizes that terror can render the mind of a person of ordinary temper incapable of cool reflection.
Appellant filed one separate one and one-half page, two paragraph instrument entitled “Defendant’s Requested Special Charge and Objection to Court’s Charge Defining Duress”. It amounted to an unusually distinct and specific instruction pointing out to the trial court that the actual presence of the threatening party was erroneously required by the court’s charge on the defense of duress and that such was not an element of said defense under the statute. V.T.C.A., Penal Code, Sec. 8.05. The trial judge wrote on the bottom of said combined objection and requested instruction:
“Order
The Defendant’s requested instruction is denied, to which the Defendant excepts,
/s/ Neil McKay Judge”
Thus, appellant’s specific and distinct objection was denied and it is immaterial what the trial judge called same when overruling it.